DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered. 

Response to Amendments
Applicant has made no amendments.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Schramm is not analogous art. Examiner disagrees. On page 8, in paragraph 2, Applicant states that “[t]he instant invention resides in the field of endeavor of imaging currency and using processing power to determine its value using security features on the currency”. Schramm, as originally cited, literally teaches imaging currency and using security features on the currency. Applicant also argues that the problem being solved by the instant claimed invention involves imaging to capture images of bank notes.  Schramm, column 5, lines 23-27, recite “This could also enable the reading of invisible symbols in a stack (on items such as an ID badge, passport, etc.) marked with inks fluorescing at different validation of authenticity. This could also be used to electronically validate the fluorescing inks used on new currency by imaging all the patterns concurrently as it passes through currency counting machines at banks or even as a device to be attached to retail cash registers” (emphasis added). Thus, Schramm teaches imaging and authenticating documents containing fluorescing inks including currency such as cash, which indicates that it is in the same field of endeavor and is solving the same problem as the instant claimed invention.
On page 7 of Applicant’s remarks, Applicant argues that Schramm is not compatible with Shigeta. Applicant argues that components of Schramm including telecentric lens, light source, and beam splitter are incompatible with the teachings of Shigeta. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Only the portions of Schramm that are cited are being referenced in rejecting the claimed invention – not including the beam splitter and light source, for example. There is no reason why the telecentric lens could not be incorporated into the teachings of Shigeta as Shigeta does not teach away from this feature in any way. Indeed, a telecentric lens is common in machine vision applications and has the advantage the ability to quickly perform repeatable, high-accuracy measurements. The telecentric lens could have been incorporated into the overhead cameras taught and depicted in Shigieta. Applicant also argues that “[u]sing a telecentric lens with the Shigeta invention removes the ability to capture the side codes as the telecentric lens eliminates the perspective angles”. However, paragraph 120, inter alia, teaches “the image acquisition means may acquire table image data by imaging a table surface of the game table, the game token tray system may further include image analysis means for specifying an amount of a bill exchanged for the game token based on the table image data, and specifying a value based on an amount of the bill specified by the table image analysis means corresponds to the value of the game token exchanged for the bill”. Thus, Shigieta and Schramm both teach imaging cash currency.
Applicant also argues that dependent claims 3 and 4 are allowable for the same reasons as stated for their parent/intervening claims. However, these remarks are rendered moot by Examiner’s forgoing remarks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 21-24, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190392273 (Shigeta) in view of US 7017812 (Schramm) and US 20050207634 (Jones).

As per claim 1, arguments made in rejecting claim 28 are analogous to arguments for rejecting claim 1. Shigeta also teaches determine a value of the at least one item of currency irrespective of validity (Shigeta: para: 221: “whether…authentic… black light… authentic mark”).

As per claim 2, Shigeta in view of Schramm and Jones teaches the system of claim 1, wherein the processor determines the value of the at least one item of currency usinq a dimension of the security feature (Jones: See arguments and citations offered in rejecting claim 28: dimension of color represented in image).

As per claim 4, Shigeta in view of Schramm and Jones teaches the system of claim 1, wherein the processor processes the image by screening out at least one element common to the image and a previous image (Shigeta: See arguments and citations offered in rejecting claim 28 below: detects bills, tokens, cards, hands, etc. Segments these as foreground from background. Performed on video; Figs. 11, 12).

As per claim 5, Shigeta in view of Schramm and Jones teaches the system of claim 1, wherein the processor counts the at least one item of currency by determining a denomination of the at least one item of currency (Shigeta: See arguments and citations offered in rejecting claim 28 below; para 221: “amount of the bill”; para 174: token type).

As per claim 6, Shigeta in view of Schramm and Jones teaches the system of claim 1, wherein the processor transmits the count to an electronic device (Shigeta: See arguments and citations offered in rejecting claim 28 below; Fig. 11: 11/12 to 13).

As per claim 7, Shigeta in view of Schramm and Jones teaches the system of claim 6, wherein the processor performs an action using a response received from the electronic device (Shigeta: See arguments and citations offered in rejecting claim 6 above: fraud detection).

As per claim 21, Shigeta in view of Schramm and Jones teaches the system of claim 1, wherein the image is a still image (Shigeta: See arguments and citations offered in rejecting claim 28 below; para 160: “still”).

As per claim 22, Shigeta in view of Schramm and Jones teaches the system of claim 1, wherein the image is a video (Shigeta: See arguments and citations offered in rejecting claim 28 below; para 160: “video”).

As per claim 23, Shigeta in view of Schramm and Jones teaches the system of claim 1, wherein the processor determines the value of the at least one item of currency using a position of the security feature (Jones: see arguments and citations offered in rejecting claim 28).

As per claim 24, Shigeta in view of Schramm and Jones teaches the system of claim 1, wherein the image is an infrared image (Shigeta: See arguments and citations offered in rejecting claim 28 below; para 37: “infrared camera”; paras 18, 19, 36, 241, 242, 243, 246: infrared).

As per claim 26, Shigeta in view of Schramm and Jones teaches the system of claim 1, wherein the area is illuminated using an ultraviolet light (Shigeta: See arguments and citations offered in rejecting claim 28 below; para 241, 246: UV; para 240, 246: ultraviolet).

As per claim 27, Shigeta in view of Schramm and Jones teaches the system of claim 1, wherein the security feature comprises an ultraviolet strip (Jones: paras 298, 301, 302, 303, 318, 371; Fig. 27).


a non-transitory storage medium that stores instructions (Shigeta: para 166: “memory… program”; Fig. 11: 15, 11-13; para 155); and 
a processor  (Shigeta: para 166: “CPU”; Fig. 11: 15, 11-13; para 155) that executes the instructions to: 
receive an image of an area from an image sensor that is over the area (Shigeta: Fig. 11: 2, K, 120; Fig. 12: 2L, 2C, 2R, 2P; paras 48, 102, 221-223, 225, 253); 
process the image to identify at least one item of currency in the area (Shigeta: paras 102, 168, 214, 216, 221-223, 225, 253); 
determine a face value of the at least one item of currency (Shigeta: para 102: “amount of a bill… value”; para 214, 216; para 174: token type; para 221-223, 225, 253); and 
count the at least one item of currency (Shigeta: para 102: “amount of a bill… value”; para 214, 216; para 221: “total amount of the bills… matched… total amount of game tokens”; para 222-223, 225, 253).

Shigeta does not teach at least approximately over one meter; using security features of the items of currency. 

Schramm teaches receive an image of an area from an image sensor that is at least approximately over one meter (Schramm: col 1, lines 20-29; col 5, lines 1-43: "electronically validate the fluorescing inks used on new currency... By utilizing a telecentric lens with a variable focal capability (i.e., auto focus) for detecting a symbol at a range of distances, decodability may be had as great as ten feet, twenty feet or more"); using a security feature of the at least one item of currency (Schramm: col 5, lines 1-43).



Jones teaches determine a face value of the at least one item of currency using security features of the items of currency (Jones: paras 88-89, 316, 318, 319, 321, 325, 327, 328, 336, 337, 343, 345: Figs. 26-28: optically determining the denomination of a bill based on the presence of a security thread according).

Thus, it would have been obvious for one of ordinary skill in the art, prior to the time of filing, to implement the teachings of Jones into Shigeta in view of Schramm since Shigeta in view of Schramm suggests evaluating monetary value and security features of currency in general and Jones suggests the beneficial use of evaluating monetary value and security features of currency wherein the monetary value is determined using the security features since “[t]he color of light illuminated from security threads under ultraviolet light will vary by denomination” (Jones: para 298) in the analogous art of currency authentication and value determination. The teachings of Jones can be incorporated into Shigeta in view of Schramm in that the monetary value is determined using the security features. 
	

As per claim 29, Shigeta in view of Schramm and Jones teaches the system of claim 28, wherein the processor transmits the count upon determining that the at least one item of currency is delivered to a receptacle (Shigeta: See arguments and citations offered in rejecting claim 28 above; paras 173-174: “settlement is performed each time the game is over… token… tray”; Fig. 11: 120, L, 17, 2, 15, 11-13; Fig. 13).

As per claim 30, Shigeta in view of Schramm and Jones teaches the system of claim 28, wherein the processor decrements the count corresponding to the at least one item of currency upon determining that the at least one item of currency is removed from the area without being delivered to a receptacle (Shigeta: See arguments and citations offered in rejecting claim 28 above; para 48: Upper tray is area. Token is currency being removed from upper tray. Receptacle is lower tray, which is not used in this instance; paras 11, 12, 48, 50, 92, 110, 177, 180, 181; paras 173-174: settlement).

As per claim 31, arguments made in rejecting claim 28 are analogous to arguments for rejecting claim 31. Shigeta in view of Schramm and Jones also teaches a system for evaluating currency in areas using image processing, comprising: 
a non-transitory storage medium that stores instructions (Shigeta: See arguments and citations offered in rejecting claim 28 above); and 
a processor that executes the instructions to: receive an image of an area from an image sensor (Shigeta: See arguments and citations offered in rejecting claim 28 above); 
(Shigeta: See arguments and citations offered in rejecting claim 28 above: bills and tokens); 
determine face values of the items of currency (Shigeta: See arguments and citations offered in rejecting claim 28 above; also see para 219: bills; para 221: “total amount of the bills… matched… total amount of game tokens”); and 
determine an aggregate of the face values (Shigeta: See arguments and citations offered in rejecting claim 28 above; also see para 219: bills; para 221: “total amount of the bills… matched… total amount of game tokens”).

As per claim 32, Shigeta in view of Schramm and Jones teaches the system of claim 31, wherein the processor processes the image to detect a signal in the image (Shigeta: See arguments and citations offered in rejecting claim 31 above: detects bills, tokens, cards, hands, etc. Segments these as foreground from background. Figs. 11, 12).

As per claim 33, Shigeta in view of Schramm and Jones teaches the system of claim 32, wherein the processor processes the image to identify the items of currency in the area upon detecting the signal (Shigeta: See arguments and citations offered in rejecting claim 32 above).


Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190392273 (Shigeta) in view of US 7017812 (Schramm) and US 20050207634 (Jones) as applied to claim 1 above, and further in view of Official Notice.



One of ordinary skill in the art, prior to the time of filing, would have recognized the advantage of that conventional currency comprises such an infrared strip. The teachings of the prior art could have been incorporated into Shigeta in that the infrared strip could have been detected using the infrared camera disclosed by Shigeta.

As per claim 25, Shigeta in view of Schramm and Jones teaches the system of claim 1. Shigeta does not teach the image sensor includes an ultraviolet filter. Examiner provides official notice that these limitations are well known in the prior art.

One of ordinary skill in the art, prior to the time of filing, would have recognized the advantage of that non-ultraviolet light could be filtered out thereby producing a more reliable image of the ultraviolet light features. The teachings of the prior art could have been incorporated into Shigeta in that the ultraviolet camera could have incorporated a UV filter.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662